DETAILED ACTION
1	This action is responsive to the amendment filed on May 11, 2021.
2	The cancellation of claims 11, 16 and 24 is acknowledged. Pending claims are 1, 4, 6, 8-10, 12, 17-18, 20, 22-23 and 25-26.
3	The rejections of the claims under 112, second paragraph and 103 are withdrawn because of the applicant’s amendment.
4	Claims 1, 4, 6, 8-10, 12, 17-18, 20, 22-23 and 25-26 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
5	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record (US 2010/0154135 A1) teaches a dyeing composition comprising 5,6-dihydroxyindole (A) in the amount of 0.3 wt. % and cetyltrimethylammonium chloride (cationic surfactant) (B) in the amount of 0.1 wt % (see page 17, Example 9) wherein the ratio of (B)/(A) is 0.33. However, the closest prior art of record (US’ 135 A1) does not teach or disclose the ratio of (B)/(A) as claimed. Further, the closest prior art of record (US’ 135 A1) does not teach or disclose the mass ratio of each of the components relative to the component (A) satisfies at least one of the expressions (I) to (IV) as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of hair cosmetic formulation.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761